 



Exhibit 10.1
DATED 29 NOVEMBER 2007
LCC UNITED KINGDOM LIMITED
and
SEMAB MANAGEMENT SRL
 
SETTLEMENT AGREEMENT
- WITHOUT PREJUDICE & SUBJECT TO CONTRACT -
 
Reed Smith Richards Butler LLP
Beaufort House
15 St Botolph Street
London EC3A 7EE
Tel: +44 (0) 20 72476555
Fax: +44 (0) 20 72475091
REF: MTH/723802.118

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated the 29th day of November 2007 and is made
BETWEEN:

(1)   LCC UNITED KINGDOM LIMITED, a company whose registered office is at 91 –
93 Baker Street, London W1U 6QQ, United Kingdom (the “Company”); and   (2)  
SEMAB MANAGEMENT SRL of Corso Inghilterra 31, 10138, Torino, Italy (the
“Supplier”).

WHEREAS:

(A)   The Supplier has been engaged by the Company to provide certain consulting
services under the terms of the Consulting Agreement;   (B)   Mr Carlo Baravalle
of Via Ariosto 32, 20145 Milan, is an employee of the Supplier (“the Supplier’s
Employee”) and agreed in a letter to the Company dated 23rd December 2004 to be
the employee of the Supplier who would be the principal person involved in the
provision of the consultancy services referred to above; and   (C)   The parties
have agreed that the above-mentioned Consulting Agreement will come to an end on
the terms set out in this Agreement, the Company having given 12 months prior
written notice on 5th October 2007 to terminate the Consulting Agreement in
accordance with its terms.

IT IS AGREED as follows:

1.   DEFINITIONS       In this Agreement:   1.1   “Adjusted Backlog” means
Backlog adjusted up or down for material positive and/or negative events (such
as extension and/or increase of existing contracts, new contracts, cancellation
and/or material reductions of existing contracts) following a review as at 30th
June 2008 by the Financial Officers and certified by them in writing as the
final figure upon which the bonus described in clause 3.4 of this Agreement
should be based. For the purpose of this definition the revenues booked in the
period 1st April 2008 to 30th June 2008 are not considered a negative event and
therefore are not deducted from Backlog;   1.2   “Backlog” means the total
amount of firm backlog for the 12 month period commencing 1st April 2008 and
ending 31st March 2009 attributable to contracts

Page 1



--------------------------------------------------------------------------------



 



    approved by LCC to be delivered in Saudi Arabia or for Saudi Arabian clients
and certified in writing as at 31st March 2008 by the Financial Officers;   1.3
  the “Consulting Agreement” means the consulting agreement between the Company
and the Supplier, dated 23rd December 2004;   1.4   the “Financial Officers”
means the Chief Financial Officer of LCC and the SVP Operational Support &
Finance LCC EMEA as appointed from time to time;   1.5   “Group Company” means
any one of the Company, LCC and any subsidiary company of LCC (the term
“subsidiary” being as defined by section 736 of the Companies Act 1985 (as
originally enacted)) and any associated company of any such company (as defined
by section 416 of the Income and Corporation Taxes Act 1988 (as amended));   1.6
  “Independent Adviser” means Allen & Overy LLP, One Bishops Square, London E1
6AO;   1.7   “LCC” means LCC International, Inc. a Delaware corporation whose
principal place of business is at 7900 West Park Drive, Suite 315-A, McLean,
Virginia 22102, USA;   1.8   “Services” means the services of the Supplier’s
Employee to be provided by the Supplier to the Company between the date of this
Agreement and the Termination Date, as more particularly described in clauses
3.1 and 3.6 of this Agreement;   1.9   “STC” means the Saudi Telecommunications
Company; and   1.10   the “Termination Date” means 5th October 2008.   2.  
TERMINATION OF CONSULTING AGREEMENT       The Supplier hereby accepts and
confirms that the Consulting Agreement will terminate on the Termination Date.
The parties agree that the Consulting Agreement will remain in force and effect
between the date of this Agreement and the Termination Date, subject to the
deletion of clauses 6.1, 6.2.2, 6.2.3, 6.2.4 and 6.2.5 of the Consulting
Agreement and to the amendments to other provisions of that agreement outlined
in clauses 3 and 6 below with effect from the date of this Agreement.   3.  
INTERIM ARRANGEMENTS   3.1   The parties agree that, with effect from the date
of this Agreement, Supplier shall cease to provide the services that are
described in Exhibit A of the Consulting Agreement, save that the provisions
relating to holidays shall continue to apply.

Page 2



--------------------------------------------------------------------------------



 



    Between the date of this Agreement and 5th April 2008, the services to be
provided by the Supplier to the Company shall be as follows:

  3.1.1   the Supplier’s Employee shall be Senior Advisor to the Chief Executive
Officer (“CEO”) of LCC;     3.1.2   In this capacity the Supplier’s Employee
will, acting in the best interests of any Group Companies with which he may be
involved and, using his reasonable endeavours, provide such assistance as the
CEO of LCC may reasonably require to:

  (i)   transition to LCC the relationships that the Supplier’s Employee
currently has with agents and clients in the Middle East and Africa as a result
of working with any Group Companies;     (ii)   renew the contract between the
Company (through its branch office in the Kingdom of Saudi Arabia) and STC that
exists at the date of this Agreement;     (iii)   develop additional business
for Group Companies in Saudi Arabia and the Middle East; and     (iv)   ensure
that the team of staff employed or engaged by Group Companies in the Middle East
and Africa is motivated and aligned to the interests of LCC and all Group
Companies,

      and will travel to such places as may reasonably be required in order to
fulfil the obligations outlined above.

3.2   In consideration of the provision of the services outlined in clause 3.1
above by the Supplier, the Company will continue to pay the Supplier the service
fees described under the heading Service Fees in Exhibit B of the Consulting
Agreement in equal monthly instalments until 5th April 2008 on the same basis as
applied immediately prior to the date of this Agreement, being Euro38,000 per
month. Save as specified in clause 3.8 below, such service fees shall cease to
be payable by the Company after 5th April 2008. Save as specifically outlined in
clauses 3.3 to 3.5 below, there shall be no Additional Incentives payable by the
Company to the Supplier between the date of this Agreement and the Termination
Date or thereafter.   3.3   The Company agrees to pay the Supplier a bonus of
US$375,000 in respect of the 2006 financial year of LCC within 5 working days
after the filing with the US Securities and Exchange Commission by LCC of its
Annual Report on Form 10-K for

Page 3



--------------------------------------------------------------------------------



 



    the fiscal period ended 31st December 2006 and the date of payment of the
bonuses for senior executives of the Company and any Group Companies who are
based in Europe, the Middle East and Africa for 2006, of which the foregoing
bonus is one, is approved in writing by LCC’s Chief Executive Officer.   3.4  
The Company agrees to pay to the Supplier as detailed in clause 3.5 below a
further bonus in the event that the Backlog is at least US$13,000,000. This
bonus will be calculated as follows:

  3.4.1   if the Backlog is US13,000,000 or more, US$75,000;     3.4.2   if the
Backlog is between US$13,000,000 and US$30,000,000, the sum referred to in
clause 3.4.1 above plus 0.05% of the amount over US$13,000,000 up to
US$30,000,000; and     3.4.3   if the Backlog exceeds US$30,000,000, the sums
referred to in clauses 3.4.1 and 3.4.2 above plus 0.06% of the amount over
US$30,000,000.

3.5   In the event that a bonus is payable to the Supplier in accordance with
clause 3.4, it will be paid by the Company in 5 monthly instalments on or before
the last working day of each calendar month following 5th April 2008, with the
first such payment being made on 30th April 2008, as follows:

  3.5.1   each of the first three instalments will be 20% of the total bonus
payable based on the initial calculation of the Backlog;     3.5.2   the
remainder of the bonus payable will be determined by calculating the total bonus
payable under clause 3.4 based on the Adjusted Backlog and subtracting from that
sum the instalments already paid to the Supplier pursuant to clause 3.5.1, which
will be paid by the Company in two further equal instalments, the last of which
shall be on or before 30th August 2008.

3.6   Between 6th April and 5th October 2008, the Supplier will not be required
by the Company to provide any specific services to any Group Companies, save
that in consideration of the payment by the Company of a monthly retainer of
US$1 during such period the CEO of LCC may contact the Supplier’s Employee at
reasonable times to seek his advice and reasonable assistance on issues that are
within his knowledge by virtue of his past connection with the Company, LCC and
other Group Companies.   3.7   During the period 6th April to 5th October 2008,
the Supplier and the Supplier’s Employee will be free to provide their services
to, undertake employment or be

Page 4



--------------------------------------------------------------------------------



 



    otherwise engaged with any third party, subject to the terms of the
Consulting Agreement but with the exception of any obligations in such Agreement
to provide services to the Company other than those outlined in clause 3.6
above.   3.8   The Company agrees to pay to the Supplier a lump sum equal to six
months service fees, being Euro228,000, within 5 working days after 5th
April 2008 provided that the Supplier has complied with its obligations under
clauses 4, 6.1 and 8 of this Agreement.   3.9   The Company confirms, and
procures that LCC confirms, that any stock options or restricted stock units
that may have been awarded to the Supplier or to Supplier’s Employee by LCC will
continue to vest and will be exercisable in accordance with the terms of the
relevant plans and agreements under which such stock options and restricted
stock units have been awarded, which contemplate vesting for as long as the
Supplier’s Employee is providing services to the Company under the terms of the
Consulting Agreement (as amended by this Agreement).   3.10   The Company
confirms that it has directors and officers liability insurance cover in place
as specified in the letter from AON insurers to Peter Deliso of LCC dated 20
November 2007 (“the AON Letter”), a copy of which is annexed to this Agreement
as Appendix 2, and confirms that such cover will be maintained as set out in the
AON Letter. The Company further confirms that this Agreement does not alter or
affect the terms of any indemnities that are provided under the Articles of
Association or any similar governing documentation (“Governing Documents”) of
any companies of which the Supplier’s Employee has been a director and/or
officer, which will continue to apply to the extent permitted in the Governing
Documents.   3.11   The Supplier will be responsible for the payment of any tax,
national insurance or other social security contributions referable to the
payments outlined in this Agreement. The Supplier hereby agrees to indemnify the
Company and any Group Company on a continuing basis against any tax, national
insurance or other social security contributions, penalties, interest, costs and
expenses that the Company or any Group Company is obliged to pay in respect of
such payments anywhere in the world.   4.   WAIVERS   4.1   In consideration of
the agreement by the Company to continue the Consulting Agreement (as amended by
this Agreement) until 5th October 2008 and to pay as a lump sum the payment
referred to in clause 3.8 above, the Supplier accepts that, without any
admission of liability on the part of the Company or any Group Company, the
arrangements contained in this Agreement are in full and final

Page 5



--------------------------------------------------------------------------------



 



    settlement of any actual or potential claims that the Supplier or the
Supplier’s Employee may have against the Company or any Group Companies or any
of their officers or employees arising out of the Consulting Agreement, its
termination in accordance with the terms of this Agreement or otherwise
(including, without limitation, whether contractual, statutory, tortious or
otherwise) in any relevant jurisdictions (including, but not limited to England,
Italy and the United States of America). The Supplier further accepts that the
payments due from the Company that are set out in this Agreement shall
constitute the full extent of the liability of the Company to the Supplier for
the remainder of the Consulting Agreement and thereafter, save that this waiver
does not prevent the Supplier from enforcing the terms of this Agreement or the
Supplier’s Employee from bringing any claim in relation to a personal injury
arising out of his involvement with the Company of which he is not aware as at
the date of this Agreement.   4.2   The Supplier hereby confirms that:

  4.2.1   the Supplier’s Employee has not been an employee of the Company during
the term of the Consulting Agreement in any jurisdiction;     4.2.2   the only
claim that the Supplier believes that it may have against the Company arising
out of the Consulting Agreement or its termination (without admission of
liability on the part of the Company) is for breach of contract;     4.2.3   it
is not aware as of the date of this Agreement of the Supplier’s Employee
suffering from any personal injury due to his involvement with the Company or
any Group Company as at the date of this Agreement;     4.2.4   it will not and
will procure that the Supplier’s Employee does not issue any proceedings against
the Company or any Group Company or their officers or employees in relation to
the possible claim referred to in clause 4.2.2 above or any other possible
claims arising from the Consulting Agreement or its termination in accordance
with the terms of this Agreement; and     4.2.5   it has taken legal advice from
the Independent Adviser in respect of all rights, claims and proceedings that it
or the Supplier’s Employee may have against the Company, any Group Company or
their officers or employees arising from the Consulting Agreement or its
termination.

4.3   The Company waives all claims that it may have against the Supplier and
the Supplier’s Employee as at the date of this Agreement, other than any claims
arising from any criminal, fraudulent or wilfully negligent act or omission,
arising out of the

Page 6



--------------------------------------------------------------------------------



 



    performance or otherwise by the Supplier of its obligations under the terms
of the Consulting Agreement or (subject to clause 3.10 above) from any breach by
the Supplier’s Employee of his fiduciary duties as a director or officer of any
Group Company. The Company confirms that it is not aware of any claims that it
has or may have against the Supplier or the Supplier’s Employee.   4.4   The
parties each acknowledge and agree that they have agreed these terms in reliance
on the undertakings, representations and warranties set out in this Agreement.  
5.   LEGAL EXPENSE       The Company shall on the production of an appropriate
copy VAT invoice pay direct to the Independent Adviser reasonable fees up to a
maximum of US$20,000, exclusive of any VAT payable, in respect of the Supplier’s
and the Supplier’s Employee’s legal expenses relating exclusively to the
negotiation and preparation of this Agreement.   6.   RESTRICTIONS   6.1   The
Supplier undertakes that it will not, and will procure that the Supplier’s
Employee will not, whether directly or indirectly, make, publish or otherwise
communicate any disparaging or derogatory statements, whether in writing or
otherwise, concerning the Company or a Group Company or their officers or
employees. The Company will use its reasonable endeavours to procure that none
of its directors or officers and that no directors of officers of the Company or
of any Group Company with which the Supplier and the Supplier’s Employee have
been involved during the term of the Consulting Agreement will, whether directly
or indirectly, make, publish or otherwise communicate any disparaging or
derogatory statements, whether in writing or otherwise, concerning the Supplier
or the Supplier’s Employee.   6.2   The parties to this Agreement each agree to
keep the discussions and circumstances leading up to the conclusion of this
Agreement confidential and agree not to disclose, communicate or otherwise make
public the same to anyone (save that the Supplier’s Employee may disclose such
matters to his immediate family and that the parties may all disclose such
matters to their professional advisers, the relevant tax authorities and
otherwise as may be required to be disclosed by law or a relevant regulatory
authority).   6.3   The Supplier further confirms that it will, and will procure
that the Supplier’s Employee will, remain bound by and will comply with the
obligations set out in clauses 3.3, 3.4, 3.5, 4 and 5 of the Consulting
Agreement in so far as they are stated

Page 7



--------------------------------------------------------------------------------



 



    in that agreement to apply after its termination, save that clauses 3.3 to
3.5 of such agreement shall be amended as follows with effect from the date of
this Agreement:

  6.3.1   the 12 month period prior to the termination of the Consulting
Agreement that is referred to in each of such clauses, shall be deemed to be the
12 month period leading up to and including 5th April 2008; and     6.3.2   the
periods during which the restrictions contained in each of such clauses may be
enforced by the Company shall be reduced from 12 to 6 months following the
Termination Date.

7.   COMPANY PROPERTY       With the exception of the laptop computer, mobile
phone handset and number, printer and router that the Company has provided to
the Supplier (which the Company agrees to transfer to the Supplier with effect
from the Termination Date without giving any warranty as to their servicability)
and any board papers, the Supplier will use its reasonable endeavours to return
on or before the 5th April 2008 to the Company all property, equipment, records,
correspondence, documents, files, discs, software and other information (whether
originals, copies or extracts) belonging to the Company or to any Group Company
which may be in the possession, power or control of either the Supplier or the
Supplier’s Employee and further confirms that neither it nor the Supplier’s
Employee shall retain any copies.   8.   RESIGNATION FROM OFFICES       Upon
payment to the Supplier of the 2006 bonus as per clause 3.3 the Supplier will
procure that with immediate effect the Supplier’s Employee will resign from all
offices (whether directorships, trusteeships or other offices) which he holds in
the Company and/or any Group Company or otherwise by virtue of the provision of
his services under the terms of the Consulting Agreement by signing and
returning to the Company a letter in the form annexed to this Agreement as
Appendix 1.   9.   THIRD PARTIES       Save for or in relation to any Group
Company, a person who is not a party to this Agreement may not enforce any of
its terms under the Contracts (Rights of Third Parties) Act 1999.   10.  
JURISDICTION

Page 8



--------------------------------------------------------------------------------



 



    The terms of this Agreement shall be governed by and construed in all
respects in accordance with English law and the parties agree to submit to the
jurisdiction of the English courts.   11.   BINDING AGREEMENT       This
Agreement shall constitute a binding agreement as soon as it is signed by the
Company and the Supplier, at which point its without prejudice nature shall fall
away.   12.   MULTIPLE COPIES       This agreement may be executed by any number
of counterparts each in the like form, all of which taken together shall
constitute one and the same document and any party may execute this Agreement by
signing any one or more of such counterparts.   13.   INTERPRETATION   13.1  
The headings to clauses are for convenience only and have no legal effect.  
13.2   Each clause or sub-clause of this Agreement constitutes an entirely
separate and severable provision, such that if any part of this Agreement shall
be found to be void, invalid or unenforceable, whether in whole or in part, the
parties agree that such part or parts should be deleted as necessary to make the
Agreement valid, effective and enforceable.   14.   WHOLE AGREEMENT      
Provided always that any obligations in the Consulting Agreement that continue
to apply after the date of this Agreement will continue to apply (subject to any
amendments set out in this Agreement), this Agreement sets out the entire
agreement between the Supplier and the Company and supersedes all prior
discussions between such parties or their advisors and all statements,
representations, terms and conditions, warranties, guarantees, proposals,
communications and understandings whenever given whether orally or in writing.

Page 9



--------------------------------------------------------------------------------



 



AGREED:

             
Signed
      Dated    
 
           

For and on behalf of LCC UNITED KINGDOM LIMITED

             
Signed
      Dated    
 
           

For and on behalf of SEMAB MANAGEMENT SRL

Page 10



--------------------------------------------------------------------------------



 



APPENDIX 1
RESIGNATION LETTER
To The Directors
LCC Pakistan Private Ltd.
LCC United Kingdom, Ltd.
LCC Deployment Services UK, Ltd.
LCC Southern Europe Holdings
LCC Italia, Srl
LCC Wireless Communications Espana, SA
Detron LLC Network Services, B.V.
LCC International GmbH
LCC Middle East Holdings
LCC Middle East FZ-LLC
LCC Detron Belgium NV
LCC Projects BV
LCC Professionals BV
LCC Fixed BV
LCC UK – Saudi Branch
LCC UK – Spain Branch
[Date]
Dear Sirs
I hereby do tender my resignation with immediate effect from the offices of
director and other offices that I currently hold in the above companies and
confirm that I have no claims and rights of action against such companies as a
result of the resignation from such offices.
Yours faithfully
Carlo Baravalle

Page 11



--------------------------------------------------------------------------------



 



APPENDIX 2
COPY OF AON LETTER

Page 12